Case 2:19-cv-01481-CCW Document 44-2 Filed 03/02/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

‘TIFFANI M. SHAFFER, Civil Action
Plaintiff, No. 19-1481
vy Judge Wiegand
CRANBERRY TOWNSHIP,

Defendant.
DECLARATION OF MARK SHIELDS

I, Officer Mark Shields, make the following declaration:

1, When I worked in a light duty capacity for the Cranberry
Township police department in 2015, I was not assigned to work
in the detectives’ office. Chief Meyer never directed me to work
in the detectives’ office, and never gave me any specific
assignments related to assisting the detectives.

2. While on light duty, I worked in the computer room that
patrol officers use, and primarily assisted patrol officers.

3. I made myself available to the detectives if they needed
any help, but I did not do work for detectives with any
regularity, nor was I asked to do so.

4. At no time during my light duty did my schedule have
anything to do with the schedules of the clerical staff.

5. J am also not aware of any officer on light duty having
their in-office time limited to only when one of the clerical staff
was off work. oth than F?FPAWY SHAKER phs-

I declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge, information, and
belief.

A ROR) LEE

Date Mark Shields

 

 

 
